 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JON HUMES,                                        No. 2:18-cv-0425 JAM DB P
12                      Plaintiff,
13          v.                                         ORDER
14   CITY OF ROSEVILLE, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 22, 2019, the magistrate judge issued findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 10). Plaintiff has

23   not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations issued October 22, 2019 (ECF No. 10) are

28   ADOPTED in full;
                                                      1
 1          2. This action is DISMISSED with prejudice for failure to state a claim upon which relief

 2   may be granted, and

 3          3. The dismissal of this action is formally declared a “strike” pursuant to 28 U.S.C. §

 4   1915(g).

 5
     DATED: December 4, 2019
 6
                                                 /s/ John A. Mendez____________              _____
 7

 8                                               UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
